Citation Nr: 1537304	
Decision Date: 09/01/15    Archive Date: 09/10/15

DOCKET NO.  12-34 693	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

L. J. Vecchiollo



INTRODUCTION

The Veteran served on active duty from October 1965 to October 1967.

This matter comes to the Board of Veterans Appeals (Board) from a February 2010 rating decision of the St. Petersburg, Florida, Department of Veterans Affairs (VA) Regional Office (RO) which granted service connection for PTSD and assigned a 30 percent rating.  The Veteran continues to appeal for a higher rating for this disability.  

The Veteran's representative, in July 2015, noted that additional evidence has been submitted since the last supplemental statement of the case was issued, and waived RO consideration of that evidence.  


FINDING OF FACT

The Veteran's PTSD does not cause occupational and social impairment with reduced reliability and productivity.  


CONCLUSION OF LAW

The criteria for a rating in excess of 30 percent for PTSD are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.7, 4.126, 4.130, Diagnostic Code 9411 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2014)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2015).

The present case involves a "downstream" issue, as the initial claim for service connection was granted in the rating decision on appeal, and the Veteran disagrees with the evaluations assigned.  In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the Court of Appeals for Veterans Claims (Court) held that in cases in which service connection has been granted and an initial disability rating and effective date have been assigned, the typical service connection claim has been more than substantiated, it has been proven, thereby rendering section 5103(a) notice no longer required because the purpose that the notice is intended to serve has been fulfilled.  Dingess, 19 Vet. App. at 490-91; see also Dunlap v. Nicholson, 21 Vet. App. 112 (2007) (section 5103(a) notice is no longer required after service-connection is awarded); Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Thus, VA's duty to notify in this case has been satisfied. 

Concerning the duty to assist, VA has obtained service treatment records (STRs) and post-service treatment records, assisted in obtaining evidence, afforded physical examinations, obtained medical opinions, and offered an opportunity to testify at a hearing.  

As noted below, the Board finds that the VA examinations and opinions obtained in this case are adequate, as they are predicated on a reading of the service and post-service medical records in the Veteran's claims file.  They considered all of the pertinent evidence of record, to include the Veteran's service and post-service records and the statements of the Veteran, and provide a complete rationale for the opinions stated, relying on and citing to the records reviewed.  

The Board observes the Veteran's representative's argument that if an increased rating cannot be granted, a remand is necessary for a new examination because the April 2013 VA examination is too old.  However, there are no records suggesting an increase in disability has occurred as compared to the prior VA examination findings.  There is no objective evidence indicating that there has been a material change in the severity of the Veteran's service-connected disability since he was last examined.  38 C.F.R. § 3.327(a).  In fact, a June 2013 letter from a Vet Center contains findings commensurate with those of the April 2013 VA examiner.  As noted above, the VA examination reports provide sufficient evidence to apply the ratings schedule.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate VA examination was conducted.  See Palczewski v. Nicholson, 21 Vet. App. 174, 182 (2007) (mere passage of time does not require VA to provide a new medical examination); see also VAOPGCPREC 11-95.  As the VA examination reports are thorough and supported by VA outpatient treatment records, they are adequate on which to adjudicate the claim.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion with respect to the issue on appeal has been met.  38 C.F.R. § 3.159(c)(4); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).   

All known and available records relevant to the issue on appeal have been obtained and associated with the claims file; and the Veteran has not contended otherwise. 

As discussed above, the VCAA provisions have been considered and complied with.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the Veteran.  See Pelegrini, 18 Vet. App. at 121.  

II.  Analysis

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

A claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Thus, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

The regulations for mental disorders are found in 38 C.F.R. §§ 4.125-30.  The Board notes that psychiatric disabilities evaluated under Diagnostic Code 9411 are rated according to the General Rating Formula for Mental Disorders.  

A 30 percent rating is provided for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal, due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is provided for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

The Board further notes that a GAF rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  The Board notes that an examiner's classification of the level of psychiatric impairment, by a GAF score, is to be considered but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

GAF scores ranging between 61 to 70 reflect some mild symptoms (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect more moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co- workers).  See 38 C.F.R. § 4.130 (incorporating by reference the VA's adoption of the DSM-IV, for rating purposes).

The Veteran filed his claim for service connection in September 2008.  In February 2009, the Veteran was afforded a VA examination.  It was noted that the Veteran had been married for 42 years.  He had one adult daughter with whom he had a good relationship.  He retired early after a 30-year career, where he worked his way up to supervisor.  He had hobbies to include woodworking, fishing, traveling, camping, and remodeling.

The Veteran reports that for 10 years after his service, he continued having constant daily memories of his Vietnam experience.  He related that he experienced difficulty with sleep and waking up in a tense state after having nightmares.  His wife reported that he would also talk in his sleep.  He described an ongoing sense of hypervigilance and stated for a long time he could not let anyone stand behind him in a line.  He was easily startled to the point that he was almost fired when his plant manager walked up from behind him and made a gesture to hug him from behind.  The Veteran had been distant from family and friends and had only his wife as a friend.  He stated that he had to work with one person in an authority position which caused almost daily confrontations during part of his career.  He reported that his temper was short and he was known for a quick violent temper at work, but he mellowed with time.  The Veteran indicated that he believed his experience in Vietnam tainted the rest of his outlook towards life.  He did not belong to any clubs or organizations as he was generally mistrustful.  The Veteran described being put on antidepressant medication in the 1990s for approximately one year.  He had lost his father and his mother as well as his older brother and these losses have been quite stressful for him.  The Veteran had never sought treatment PTSD.  He had been somewhat resistant because he felt he did not need the help.  The Veteran reported that he is being evaluated for sleep apnea and did not know if it was brought on by PTSD because he stated he would wake up in the middle of the night with memories of bad dreams.

On mental status examination, the Veteran arrived early for his scheduled appointment.  He was a neatly groomed and casually dressed male who appeared his stated age.  He displayed direct eye contact and his behavior was polite and appropriate through the interview.  His speech was of a regular rate, rhythm and volume.  His mood was described as good.  He did acknowledge that he has had periods of time in which he has been depressed in the past, especially with regards to the loss of family members.  His affect was euthymic during most of the interview, but he occasionally became tearful when discussing episodes from Vietnam.  His thought process was logical, linear, and goal directed, but overly productive.  He denied having suicidal or homicidal ideations, but did report feeling intensely angry towards people at times.  He also denied ever having any overt flashbacks or hallucinations or paranoid delusions, but did endorse a generalized mistrust for others.  His memory was intact for immediate recent and remote recall of events and factual information.  He was able to maintain his activities of daily living.  He remained alert and fully oriented.  His insight was good and his judgment was functional.  The diagnosis was PTSD, chronic, moderate.  GAF was 55.  The examiner stated that his symptoms were currently in the moderate category and were causing him more social than occupational difficulties.  For example, the Veteran only had one friend, his wife, and he was generally a loner.  He did not belong to any clubs or organizations due to his mistrust of others, but had been able to maintain a successful career for 30 years although reporting symptoms of a poor temper and exaggerated startle response which did affect his career at different times.  He was able to maintain his activities of daily living.  There was no evidence of ongoing drug or alcohol abuse.  His behavior was polite and appropriate; he was fully oriented with good insight and intact judgment.  

In a March 2009 letter, the Veteran's wife indicated that he had sleep problems (describing sleep apnea) and also yelled at people as if he was still in the military.  She submitted another letter in June 2012, describing the Veteran's nightmares.  She indicated that he had low tolerance for stress, angry outbursts, hypervigilance, anxiety, disturbed sleep, nightmares, startle reaction, sleep apnea, nervousness, suspicion, worry, loss of libido, discomfort with large groups, and depression.

In June 2012, a letter was received from the Pensacola Vet Center, noting that the Veteran had been treated at that facility since November 2010 for PTSD.  It was noted that the Veteran had reported having distress when exposed to cues that brought back memories of Vietnam.  He avoided thoughts and situations reminding him of his experiences, showed diminished interest and participation in activities he previously enjoyed, and felt detached from others.  He had displayed some difficulty with irritable mood and angry outbursts, was hypervigilant, and was hyperalert.   

Thereafter, the Veteran reported that his PTSD caused anxiety and long periods of depression, memory loss, inability to keep friends, mood swings, and an uneasy feeling except around other veterans and at weekly group therapy.  He indicated that he would forget to follow through on task lists.  He had no close friends because of all of this.  His memory loss frustration caused the Veteran to become angry.  

In February 2013, the Veteran was afforded another VA examination.  The examiner opined that while PTSD had been formally diagnosed, the symptoms were not severe enough either with occupational and social functioning to require continuous medication.  The Veteran reported that he had been married since 1967 and had a grown daughter living with them for financial reasons.  The Veteran related that he had been retired since 2000 and before that he worked full time as a water treatment plant supervisor for 30 years.  He retired due to circumstances and changes at the plant.  The Veteran felt that if his claim was successful, his family's finances would improve and they could engage in more recreational activities.  On mental status examination, speech was normal in rate tone and syntax.  Thought content and process were unremarkable.  The Veteran's mood was moderately depressed with restricted affect.  There was no observable responsiveness to internal stimuli.  The Veteran denied having hallucinations and delusions as well as suicidal and homicidal ideation, intent, and planning.  There was no observable impairment in attention, concentration, or memory.  

With regard to criteria for PTSD, the Veteran made efforts to avoid activities, places or people that arouse recollections of the trauma.  He had an inability to recall an important aspect of the trauma; had markedly diminished interest or participation in significant activities, had feeling of detachment or estrangement from others, had a restricted range of affect, and had a sense of a foreshortened future.  The Veteran had anxiety, chronic sleep impairment, irritability or outburst of anger, difficulty concentrating, hypervigilance, and exaggerated startle response.  The examiner noted that the duration of the symptoms described above was more than one month and that the PTSD symptoms could cause clinically significant distress or impairment in social, occupational or other important areas of functioning.  

The examiner essentially concluded that the Veteran had mild to moderate PTSD on testing.  The GAF score was 65, indicative of mild impairment.  

In April 2013, the Veteran was afforded another VA examination.  The examiner opined that the Veteran had PTSD causing occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by medication.  It was noted that the Veteran felt that the February 2013 examination did not adequately reflect the severity of his symptoms and that he should be examined again.  He was interviewed with his wife present, at his request.  The examiner noted that they had been married 47 years.  Their adult daughter lives with them.  They have four dogs in the home and the Veteran loves his dogs and smiles when he speaks of them.  He said that he typically enjoys working in the yard and working on things in his shop building.  He hurt his back three weeks earlier and has been seriously limited since then.

The high point of his week is to attend the group at the Vet Center.  He was trying to do the guitar class at VA, but has not been able to do so due to a physical situation with his back.  He said that his wife's friends have become his as well.  They know two couples who they visit once in a while.  The Veteran is also close with his brother and they talk on the phone.  The Veteran said he retired in 2000 at age 55 because he felt he could no longer do the job as a water treatment plant supervisor as well as he should.  He had been there for 30 years.  Records also indicate that there was a federal complaint filed against him, which was investigated.  It appears the Veteran felt "under the axe" for a long time.  He has not worked since that time.  The Veteran said that since his last VA examination a couple months ago, he had a change in medication for his PTSD.  The Veteran had chronic sleep impairment, and that a sleeping pill which was recently prescribed seems to help, but he is sleeping too much now.  He denied the use of alcohol and illicit drugs.  

With regard to the criteria for PTSD, the examiner noted that the Veteran's traumatic event is persistently reexperienced in one or more of the following ways: recurrent and distressing recollections of the event, including images, thoughts or perception; recurrent distressing dreams of the event; acting or feeling as if the traumatic event were recurring; this includes a sense of reliving the experience, illusions, hallucinations and dissociative flashback episodes, including those that occur on awakening or when intoxicated; intense psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event; and physiological reactivity on exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event.  The Veteran had persistent avoidance of stimuli associated with the trauma and numbing of general responsiveness (not present before the trauma), as indicated by three or more of the following: efforts to avoid thoughts, feelings or conversations associated with the trauma; and efforts to avoid activities, places or people that arouse recollections of the trauma.  He did have markedly diminished interest or participation in significant activities; feeling of detachment or estrangement from others; and restricted range of affect.  He did not have a sense of a foreshortened future, e.g., does not expect to have a career, marriage, children or a normal life span.  The Veteran had persistent symptoms of increased arousal, not present before the trauma, as indicated by two or more of the following: irritability or outbursts of anger; difficulty concentrating; hypervigilance; exaggerated startle response.  He did not have difficulty falling or staying asleep.  The duration of the symptoms described is more than one month and they cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.

The examiner considered whether the Veteran has any other symptoms attributable to PTSD.  In that regard, it was noted that the Veteran said he recently hurt his daughter's feelings and regrets his angry words.  He said that in the context of his pain, he has been more irritable than he normally would be.  He has occasionally gotten confused about where he is going when he is driving.  He said that the recent sleeping pill that was prescribed seems to be helping.  He said that he sleeps about 12 to 13 hours or more.  The pain awakens him, but he is able to get back to sleep.  The medicine has also helped diminish the "hollering" that he previously would have due to nightmares.  He has trouble staying focused in a conversation, per his wife.  

The examiner noted that on mental status examination, the Veteran was alert and fully oriented.  Speech was normal in rate, tone, and syntax.  Thought process was mildly circumstantial at times, but he was able to be redirected as needed.  Mood presented as depressed and irritable with full and reactive affect.  There was no observable responsiveness to internal stimuli.  Hallucinations and delusions were denied.  Although he felt occasionally hopeless, especially in the context of his recent back injury and the intense pain he feels as a result, he denied active suicidal and homicidal ideation or intent.  There was no observable impairment in attention, concentration, or memory.  The examiner noted that although the Veteran's recent back injury has exacerbated some of his irritability and stress, it appears that his PTSD symptoms are generally stable and have not worsened since the last examination, thus indicating a consistency in the level of impairment.  The GAF score remained 65, indicative of mild impairment.

In a June 2013 letter from the Pensacola Vet Center, it was noted that the Veteran's symptoms were consistent with a PTSD diagnosis.  The Veteran presented with reexperiencing symptoms manifested by disturbing dreams, intrusive thoughts, and increased anxiety.  He exhibited avoidant symptoms manifested by active avoidance, loss of interest and detachment.  He had arousal symptoms manifested by hypervigilance, and outbursts of anger and irritability due to stressors related to his war zone experiences.  The examiner indicated that these symptoms had negatively impacted his ability to function in some social settings.  The Veteran described recurring nightmares (Vietnam related), increased anxiety, irritability and anger management issues as ongoing issues that have gotten worse since he retired from his civilian employment.  These symptoms have affected his relationships and increased active avoidance.  

The Veteran has been assigned a 30 percent rating for PTSD.  The Veteran does not meet the criteria for a 50 percent rating.  A 50 percent rating is not warranted because the Veteran's PTSD was not productive of occupational and social impairment with reduced reliability and productivity.

With regard to the criteria listed in the diagnostic code, the Veteran does not have flattened affect.  His speech is normal.  It is not circumstantial, circumlocutory, or stereotyped.  The Veteran does not have panic attacks which occur more than once a week.  The Veteran has no difficulty in understanding complex commands.  His short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks) is not impaired.  His judgement is not impaired.  His abstract thinking is not impaired.  While the Veteran has depression, it is not to the extent that he is unable to function independently, appropriately and effectively.  Although he has some social and industrial impairment, he does not have difficulty in establishing and maintaining effective work and social relationships.  He has been married for decades.  Although he initially indicated that he has no friends, he clarified that he actually does share friends with his wife and socializes.  He also enjoys participating in his Vet Center group.  

The Board has considered the totality of the Veteran's symptoms as well as their frequency, severity, and duration.  However, the Board finds that his symptoms do fall within the rating for 50 percent.  His irritability and anger, anxiety and depression, avoidance, and at one point problems with getting to sleep, affect his functioning, but do so at the level of an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, and not at the level of occupational and social impairment with reduced reliability and productivity.  The Veteran functions satisfactorily on a daily basis.  Although he reported having some problems at his job, he nonetheless maintained that same steady employment in a supervisory role for many years until retirement.  He has maintained a marriage to the same person for many years.  He socializes and interacts with others.  His symptoms are not present on all examinations.  For example, on the last VA examination, he did not exhibit anxiety or depression which had previously been present.  The Veteran has also reported having memory loss, but none is demonstrated on psychiatric testing.  Moreover, he is cognitively intact with no dysfunction of impairment in that area.  

The Board therefore finds that the preponderance of the evidence shows that the Veteran's PTSD symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.  The evidence does not support a finding of occupational and social impairment with reduced reliability and productivity.  Accordingly, the Board concludes that the criteria for a 50 percent rating are not met.  

The Board has also considered whether the Veteran's PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate. 

The Court has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

In this case, the Board finds that the rating criteria contemplate the Veteran's disability from his service-connected PTSD.  The focus in evaluating psychiatric disabilities is the overall impact a veteran's specific psychiatric symptoms have upon his level of occupational and social functioning, not just on symptoms listed in the rating criteria.  See Mauerhan v. Principi, 16 Vet. App. 436 (2002).  For the reasons stated above, the Board concludes that the Veteran's level of occupational and social impairment is adequately reflected by the current schedular rating.  There is no indication of any exceptional or unusual disability picture.  The rating criteria are therefore adequate to evaluate the Veteran's service-connected PTSD throughout the appeal period.  Indeed, the rating criteria specifically contemplate the impact of his disability on employment.  Thus, referral for consideration of extraschedular rating is not warranted.

As a final matter, the Board acknowledges that in Rice v. Shinseki, 22 Vet. App. 447 (2009) the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total disability rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is raised by the record.  In this case, however, the Veteran has not alleged that he is unable to work due to his service-connected PTSD.  On the contrary, available evidence shows that he had been retired since 2000 and before that he worked full time as a water treatment plant supervisor for 30 years.  As the Veteran does not allege, and the evidence does not indicate, that he is unemployable on account of his service-connected PTSD, the Board finds that a claim for a TDIU has not been raised by the record in conjunction with the claim on appeal.

In reaching the conclusion, the Board has considered the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the claim for a rating higher than already assigned, that doctrine is not applicable.  See 38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).


ORDER

A rating in excess of 30 percent for PTSD is denied.




____________________________________________
S. HENEKS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


